Citation Nr: 1816270	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder, adjustment disorder with anxiety and depressed mood, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to May 2010.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  

The issue was previously remanded in May 2017 for additional development.  It is now back before the Board for appellate consideration.  


FINDING OF FACT

The weight of the evidence is against finding that the Veteran has an acquired psychiatric disability as a result of his active military service.  


CONCLUSION OF LAW

The Veteran's acquired psychiatric disability was not incurred or aggravated by active duty service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  The Board notes that the Veteran has asserted that he suffered from a mental disorder prior to service and was treated at Intermountain Psychiatric Hospital from 1997 to 2000.  In August 2014, the Board remanded the matter to obtain such records.  A second attempt was made pursuant to a May 2017 remand.  After clarifying the Veteran's current address, VA notified the Veteran of the necessary medical authorization form in a telephonic conversation.  The Veteran had agreed to sign a 4142 Form for the release of the medical records at Intermountain Hospital.  As of date, there is no indication that the Veteran had completed the appropriate forms.  

The Veteran was also provided with VA examinations in connection to his claim.  Neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  
The Veteran seeks service connection for a mental disorder, which includes a major depressive disorder, adjustment disorder with anxiety and depressed mood, and posttraumatic stress disorder (PTSD).  

By way of history, the Veteran asserted that prior to service, he was admitted for psychiatric treatment for suicidal ideations at Intermountain Hospital at the age of 16.  At one point, he was ordered by Juvenile Justice to participate in an outpatient treatment for drug abuse.  After his discharge from the hospital, he continued to struggle with polysubstance abuse until the age of 20.  By 23 years of age, he enlisted in the military, where he would soon be deployed to Iraq in 2007.  

A service treatment record from June 2009 documents a diagnosis of an adjustment disorder with anxiety and depressed mood.  The Veteran reported feelings of hopelessness and lack of self-esteem that manifested after his deployment.  Although he denied any trauma relating to service, he told his physician that symptoms including difficulty sleeping, irritability and anhedonia had worsened since his return.  He also stated that he had previously experienced the same symptoms when he was using illicit drugs as a teenager.  But when the Veteran returned for another psychiatric evaluation in July 2009, he had demonstrated noticeable improvements and remained positive throughout the session.  The examiner again noted the Veteran's two year history of drug use, specifically cocaine, marijuana, and LSD when he was 15 years old.  He denied a history of abuse or trauma, and admitted to making poor choices as a teenager.  He denied suicidal and homicidal ideations.  Unlike the prior session in June, he did not report feelings of depression or anxiety.  The physician continued to diagnose the Veteran with an adjustment disorder with mixed depression and anxiety, adjusting to return from deployment.  

Post-service, the Veteran underwent a VA examination for his mental health in June 2010, three weeks after his Post Combat Care Screening.  There, he discussed his past substance abuse prior to entering service from between the age of 13 to 18.  However, he denied use of illicit drugs during service and reported alcohol use after his return from his deployment to Iraq.  The examiner acknowledged that the Veteran was diagnosed with an adjustment disorder in service and was treated with Wellbutrin.  The significance of the Veteran's pre-military history which includes a difficult adolescence and one inpatient hospitalization (for suicide ideations) was noted.  In addition to the hospitalization, the Veteran revealed that he was once treated for an attention deficit disorder by a private physician prior to entering service.    When asked about his service in Iraq from December 2007 to February 2009, he continued to deny being directly exposed to combat and military trauma.  Upon evaluation, the examiner found that the Veteran was oriented to time, place, person, and purpose.  His speech language and motor abilities were normal.  He was cooperative throughout the interview and denied any current psychological symptoms.  There was no overt evidence of a thought disorder.  There was also no indication of suicidal or homicidal ideations, despite the one time hospitalization in 1999.  The examiner found that while the Veteran has some difficulty adjusting to civilian life, unemployment, entering college, but the examiner concluded that the Veteran did not meet the criteria for an Axis I psychiatric disorder.  

The Veteran was later diagnosed with PTSD in February 2011 at a VA treatment facility.  Then, in March 2011, he reported symptoms of depression, which he attributed to a breakup of a relationship, along with stresses from school and employment.  He continued to struggle with poor self-confidence, mood difficulties, and social inhibitions, despite his positive engagement in school actitivities.  He began individual psychotherapy treatment after labeling himself a "functional alcoholic."  After five sessions, the Veteran dropped out of treatment, only to re-initiate therapy again in November 2011.  His last psychiatric appointment was in August 2011.  Therapy notes indicate a diagnosis of PTSD, but did not provide any traumatic stressors, related symptoms, or scores on a PTSD check list.  

The August 2011 VA treatment record also documented that the Veteran was seen for anxiety and sleep problems.  He reported feeling depressed and withdrawn from social settings.  The physician found the Veteran to be cooperative and attentive.  There was no indication of perception, sensorium, or psychomotor abnormalities.  His affect was pleasant and appropriate.  He denied suicidal and homicidal ideations.  The physician's assessment was ADHD and history PTSD under Axis I.  However, the physician noted that the Veteran was no longer in active treatment for PTSD.  He also noted the Veteran's history of alcohol and polysubstance dependence.  

The Veteran was initially denied service connection for a psychiatric disorder in an August 2010 rating decision.  After a timely appeal, the Board remanded the matter for further development.  As a result, he underwent another VA examination in September 2014, where he was diagnosed with mild major depressive disorder, with anxious distress.  

In evaluating whether the Veteran suffered from a psychiatric condition prior to service, the examiner was to take into account the Veteran's hospitalization at Intermountain Psychiatric Hospital during his adolescence between 1997 and 2000, after having suicidal ideations.  Those records, however, were not retrieved and were not evaluated by the examiner.  Regardless, he noted that the Veteran had reported on occasions to multiple providers, both during his military service and since his discharge from the military, that he was psychiatrically hospitalized and treated with psychiatric medications before he enlisted in the military.  However, the treatments were conducted in the context of significant polysubstance abuse.  Three years after the Veteran stopped using illegal substances, he enlisted in the Army, where there were no reports of a mental health issue until June 2009.  He was seen for feelings of depression, hopelessness, and lack of self-esteem.  He was diagnosed with an Adjustment Disorder with Anxiety and Depressed Mood.  The examiner found that when the Veteran was not engaged in illegal drug use, he had a period of six years or more without any documented mental health issues, treatment or diagnosis.  The examiner found that it was not clear and unmistakable that the Veteran had an adjustment disorder with anxiety and depression prior to active service.  Thus, the Veteran is presumed to have been mentally sound upon entry into service.  No psychiatric disability was noted on the Veteran's enlistment physical. 

After his diagnosis in service, the examiner noted that the Veteran responded well to his treatment.  Within a month, his anxiety, depression, and sleep difficulties had reportedly improved in July 2009.  He then discontinued his therapy treatment and stopped taking anti-depressant medications.  No psychiatric symptoms were noted at the time of his discharge from the military in May 2010.  Unlike the previous finding of PTSD made in February 2011, this examiner found no symptoms related to PTSD and ruled out such a diagnosis.  In addressing the diagnosis of ADHD, the examiner found no evidence that the Veteran's ADHD underwent a permanent or chronic increase in severity during the Veteran's active service.  

Based on a January 2011 VA treatment record, the examiner noted that the Veteran had been seen for difficulties with sleeping, anxiety, and depressive symptoms.  After being referred for short-term therapy, the Veteran related his depression to stresses from a breakup, job, and school.  The therapist noted the Veteran's struggles with poor self-confidence, mood difficulties, and social inhibitions.  However, the therapist associated such symptoms to the impact of extensive drug use during adolescence on his emotional development.  Continuation of these symptoms has been consistently documented in the VA medical record since then.  In sum, the examiner found that the Veteran's psychiatric disorder was not related to service and that it is more likely than not caused by impaired/delayed emotional development associated with his extensive drug dues during his adolescent years.  

Because the Veteran's pre-military service treatment records from Intermountain Hospital dated between 1997 and 2000 were not obtained, the matter was remanded again in May 2017.  While attempts to obtain the records were unsuccessful, the Veteran was afforded a new VA examination in September 2017.  After an evaluation, the examiner concluded that the Veteran did not suffer from a current mental disorder.  In reviewing the Veteran's mental health history, the examiner noted that the Veteran was seen at Boise VA treatment facility for Post-Combat Care Screening in May 2010.  There, he reported sleeping well, getting approximately 6 to 7 hours per night.  He denied any PTSD, depression, or anxiety symptoms.  He also denied having suicidal or homicidal ideations, as well as auditory and visual hallucinations.  The Veteran denied any history of suicide attempts or self-harm.  He admitted to being depressed around the age of 15-16 and acknowledged being admitted to Intermountain Hospital in 1999.  Those records, however, are unavailable.  During his adolescence, he struggled with drugs and alcohol, and was ordered to attend an outpatient substance abuse program by a juvenile court.  During the evaluation, he continued to deny suicidal ideations, nightmares, and any traumatic events.  He even disagreed with a prior diagnosis and stated that he does it believe that he has PTSD.  In conclusion, the examiner found that the Veteran does not have a mental disorder that conforms to DSM-V criteria, including PTSD.  

Based upon the evidence of record, the Board finds there is no evidence that a chronic acquired psychiatric disorder had its onset in service or is otherwise etiologically related to service.  The Board acknowledges an in-service treatment of an adjustment disorder with anxiety and depressed mood.  However, based on the September 2014 VA examination report, the disorder is related to the Veteran's impaired and delayed emotion development associated with extensive drug use prior to service.  

Based on the September 2017 VA examination report, the Veteran does not suffer from a current psychiatric disorder related to service.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  While the September 2014 VA examiner issued a diagnosis of an adjustment disorder, the condition was a time limited condition that was linked to the Veteran's prior substance abuse.  Once that condition was eliminated, the symptoms have remitted completely.  While the weight of evidence suggests that the Veteran had an adjustment disorder, he does not have a chronic psychiatric disability for which service connection can be granted.  As such, the Board concludes that this provisional diagnosis lacks the medical foundation to establish the presence of an acquired psychiatric disability during the course of the Veteran's appeal.  

The Board also finds that diagnosis of a PTSD in February 2011 was not accompanied with adequate rationale.  That is, there is no explanation of how the DSM criteria were met or what the reported stressor was to support such a diagnosis.  In contrast, the September 2014 and September 2017 opinions are highly probative because they were based on a full review of the Veteran's claims file and provided a detailed rationale for the findings that was consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a psychiatric disorder or determining its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994),  Jandreau, 492 F. 3d 1372.  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder neither began during, nor was otherwise caused by, his active service, he is not considered competent (meaning medical qualified) to address the etiology of his acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus.

Here, the evidence of record supports the conclusion that the Veteran does not currently have an acquired psychiatric disorder, nor did he have an acquired psychiatric disability for any distinct period on appeal.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.


ORDER

Service connection for an acquired psychiatric disability, including major depressive disorder, adjustment disorder with anxiety and depressed mood, and posttraumatic stress disorder (PTSD).  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


